DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 
Response to Arguments

Applicant’s response from 6/3/2022 is acknowledged.

Double Patenting
Applicant has filed a terminal disclaimer over copending Application No. 15/786,454, in view of which this rejection is hereby withdrawn.  
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments moot.
Applicant’s arguments regarding the ‘711 patent have been considered, and found to be persuasive, in view of which this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  
Applicant has argued that the studies reported in Cao are noted to be controversial.  In response, the Examiner has reviewed the section sited by Applicant, and disagrees with the interpretation made by this statement.  The section at issue is reproduced for the record, only in more detail to give context.

    PNG
    media_image1.png
    245
    320
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    333
    media_image2.png
    Greyscale

(p. 250-251).
As can be seen from it, the statement about controversial results pertains to previous studies concerning antagonist-induced withdrawal in morphine dependent rats.  It provides, as a say of background, research by others.  Further, controversial is not the same as “unpredictable at best”.  Finally, it is not a statement concerning the study of Cao concerning the effect of ibogaine of opioid-induced tolerance.  
Applicant’s arguments concerning the doses in Cao are further not found to be persuasive.  Cao discloses testing three doses 1.62 mg/kg- reported to not be effective, and 3.24 mg/kg, and 6.49 mg/kg, reported to be therapeutically effective human equivalent dose (“HED”).  Based on the teachings of Cao, it is thus possible to conclude that the therapeutically effective dose of ibogaine starts somewhere in the range of 1.62 mg/kg to 3.24 mg/kg.  Based on Cao alone, it is possible that this therapeutic range encompasses Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg, though it cannot be concluded.  However, since Cao is an animal study, and since optimization for a drug in humans is not only routine, but is further mandated, the data in Cao does render Applicant’s dose range prima facie obvious because it concerns very close dose ranges, and because it is routine experimentation to optimize the dose of a drug in humans.
Applicant’s arguments concerning Lotsof have further not been found to be persuasive. As can be seen from Lotsof, the art clearly employs optimization, and that holds true for different indications as well.  The indication in Lotsof is different- i.e. alcohol dependency, and for it the rat dose reported to be effective is 4-25 mg/kg HED.  Contrast this wi the 
Lotsof discloses treating alcohol dependency and abuse comprises internally administering a dosage of 4-25 mg/kg of ibogaine in rats.  (Abstract, col. 3, ll. 30-33).  Using the teachings of Reagan-Shaw, the rat doses of 4-25 mg/kg of ibogaine translate to human doses of 0.65-4.05 mg/kg (see p. 660, Fig. 1 and Table 1 for formula for dose translation), which encompasses Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg.
Applicant has argued vis-à-vis Lotsof that it is not necessary to look at translating rat data dose when Lotsof further discloses human doses of 4 mg/kg- 25 mg/kg, but that argument completely ignores that optimization is done for each condition specifically, as well as taking into account other factors.  In this particular case, the indication is Lotsof is different from the one claimed- i.e. alcohol dependency and abuse, and as such the skilled artisan would not look to automatically translate the human dose data, but would look at the entire range of both animal and human data as a starting point for optimization in another condition.  
It is also possible to explicitly illustrate the above with another example by Lotsof himself.  Applicant itself has made of record in an IDS WO 2008/039179 A1 to Lotsof (“Lotsof 2”).  Lotsof 2 specifically discloses a method and a composition comprising ibogaine for the treatment of hepatitis C and hepatitis C complications to a human in need thereof in a dose from 0.1 to 25 mg/kg of body weight.  (Claims 7, 8, 1, Abstract).  Lotsof 2 further elaborates on an optimization rationale. “The dosage regiment may be regulated according to the potency of the individual agents utilized in the compositions of this invention, the mode of administration, and the needs of the host depending on factors such as degree and severity of the disease state and agent and general condition of the host being treated.  Dosing ranges from 0.1 to 25 milligrams of the composition of the present invention per kilogram of body weight, once or multiple times daily, for one day to four weeks or longer depending upon the severity and length of hepatitis C infection and the response of the patient.” (p. 7, l. 32, p. 8, l. 5).  It is further noted that Applicant’s broadest claim 20 is not even limited to 1 mg/kg to 2 mg/kg per day, and that only narrower claims 26 and 27 recite dosages per day.  As such, Applicant’s claim 20 does not even preclude much higher dosages with more than one administration per day.  In this respect, Applicant’s attention is further directed to Example 4 of Lotsof 2 (p. 9), in which a human patient was administered a total of 27 mg/kg of ibogaine over a period of 48 hours comprising 8 administrations total, of which administration a total of six administration were 2 mg/kg, i.e. per Applicant’s claim 20.  Either way, Lotsof 2 clearly discloses that even a dose of 0.1 mg/kg is therapeutically effective in a human for the claimed indication, and that it could be a single dose per day.
Applicant further argued during the interview conducted on August 4, 2022, that the only dose adjustments that the art would make would be in the direction of upward adjustment.  The Examiner disagreed, noting that each indication requires its own adjustment and that the skilled artisan would also be guided by other considerations, such as safety (e.g. QT prolongation as illustrated in the office action with Ward).  Lotsof 2 above discloses a host of other considerations.  At any rate, the Examiner made it a point to research on Applicant’s rationale from the interview, and based on Lotsof 2 she further stands by the rationale provided in the office action, as this even further illustrates an actual example of the points she made.
Overall, stated simply, Applicant has done nothing more than adding a human dose limitation to an otherwise disclosed in the art method of treating comprising ibogaine, per Cao, and had failed to articulate any persuasive rationale with secondary indicia of non-obviousness of why optimizing the dose in a human patient would not be prima facie obvious.
For the foregoing reasons the rejection is still deemed to be proper, and is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 26, 27, 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Effects of ibogaine on the development of tolerance to antinociceptive action of μ-, δ- and κ-opioid receptor agonists in mice, Brain Research, Volume 752, Issues 1–2, 28 March 1997, Pages 250-254 (“Cao”, of record), further in view of Mash et al., Ibogaine in the treatment of heroin withdrawal, Chapter 8, The Alkaloids, 2001, Vol. 56, pages 155-171 (“Mash 2”), US 20030153552 to Mash et al. (“Mash”, of record), Ward et al., Herbal Medicines for the Management of Opioid Addiction, CNS Drugs 2011; 25(12): 999-1007 ("Ward", of record), US 4,857,523 to Lotsof (“Lotsof”, of record) and Reagan-Shaw et al., Dose translation from animal to human studies revisited, The FASEB Journal, 22, 659-661, 2007 (“Reagan-Shaw”, of record).
Claim interpretation.
Applicant’s claim 20 recites the limitation “modulating tolerance to an opioid analgesic in a human patient undergoing opioid analgesic therapy”.  Applicant’s specification provides the following guidance:
[0003] Addictive opioid analgesic agents such as morphine are well-known and exceptionally potent analgesics. Such opioids operate as mu receptor agonists. Upon administration, opioids initiate a cascade of biological events including increased serotonin and dopamine expression. As is well known, continued use of many such opioids (especially at high doses) carries a significant risk of dependency/addiction. Indeed, potential addiction to such opioids is a serious issue that limits the therapeutic use of addictive opioids as analgesic agents. For example, the use of morphine as an analgesic is common among end stage patients suffering from serious pain where addiction is no longer a concern. 

[0004] Drug tolerance to opioid analgesics is common, and may be psychological and/or physiological. A patient who has developed tolerance to the opioid analgesic is not necessarily addicted to or misusing the analgesic. Drug tolerance occurs when the patient's reaction to the drug is reduced, requiring an increase in dose to achieve the same desired effect. There are several potential methods for how tolerance develops, including receptor desensitization, receptor phosphorylation, receptor internalization or down-regulation, and up-regulation of inhibitory pathways. 

[0005] Drug tolerance requires that the dosage of analgesic be increased in order to provide sustained analgesic effect. However, high doses of opioids may lead to serious complications and side effects, including physical dependence, addiction, respiratory depression, nausea, sedation, euphoria or dysphoria, decreased gastrointestinal motility, and itching.

In accordance with Applicant’s specification, “modulating tolerance to an opioid analgesic in a human patient undergoing opioid analgesic therapy” is interpreted as re-sensitizing a patient taking an opioid analgesic so as to achieve a sustained analgesic effect, where the patient may be, but is not necessarily addicted to or misusing the analgesic.
Rejection.
Cao teaches modulating tolerance to an opioid analgesic in a patient undergoing opioid analgesic therapy with ibogaine, and Applicant’s specifically claimed analgesics.  Specifically, Cao discloses the following:
The effects of ibogaine, an alkaloid isolated from the bark of the African shrub, Tabernanthe iboga, on the development of tolerance to the antinociception action of morphine, U-50,488H and [d-Pen2, d-Pen5]enkephalin (DPDPE), which are μ-, κ- and δ-opioid receptor agonists, respectively, were determined in male Swiss-Webster mice. Mice were rendered tolerant to opioid receptor agonists by injecting morphine (20 mg/kg, s.c.), U-50,488H (25 mg/kg, i.p.) or DPDPE (20 μg/mouse, i.c.v.) twice a day for 4 days. Ibogaine (20, 40 or 80 mg/kg, i.p.) given twice a day for 4 days did not alter the tail-flick latency. Ibogaine (40 or 80 mg/kg, i.p.) injected 10 min before each injection of morphine inhibited the development of tolerance to the antinociceptive action of morphine, however, the lower dose of ibogaine (20 mg/kg, i.p.) was ineffective. Ibogaine (20, 40 or 80 mg/kg, i.p.) given prior to the injection of U-50,488H or DPDPE did not modify the development of tolerance to their antinociceptive action. It is concluded that ibogaine inhibits selectively the development of tolerance to the antinociceptive action of μ- but not κ- or δ-opioid receptor agonists in mice.

(Abstract).
Cao does not explicitly convert the doses in mice of 20, 40 or 80 mg/kg, i.p.  Using Reagan-Shaw, it is possible to convert the mouse therapeutic doses to human equivalent doses, and they are specifically of 1.62 mg/kg, 3.24 mg/kg, and 6.49 mg/kg (see p. 660, Fig. 1 and Table 1 for formula for dose translation).  So, based on Cao, the dose of 1.62 mg/kg was not therapeutically effective, but the doses of 3.24 mg/kg, and 6.49 mg/kg were therapeutically effective.  Based on the teachings of Cao, it is thus possible to conclude that the therapeutically effective dose of ibogaine starts somewhere in the range of 1.62 mg/kg to 3.24 mg/kg.  While it is possible that this therapeutic range encompasses Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg, it cannot be concluded from Cao alone.
Cao does not specifically disclose oral administration in human patients.
Mash 2 discloses orally administering ibogaine or noribogaine in human subjects. (p. 159).  Further, as can be seen from Mash, the metabolism and bioavailability of both ibogaine and its principal metabolite noribogaine were studied on oral administration in human subjects of a dose of 10 mg/kg.

    PNG
    media_image3.png
    464
    539
    media_image3.png
    Greyscale

So, as can be seen from it, ibogaine’s availability declines considerably by about 24 hours, which suggests the necessity for daily oral administration.  If one is to take the 10 h time point, as an example, the concentration of ibogaine is aobut 100 ng/ ml, compared to about 1000 ng/ ml for its principal metabolite noribogaine, i.e. about 10 times lower ibogaine blood concentration.
Mash 2 discloses further evaluating ibogaines’s safety at doses of 8, 10 and 12 mg/kg, which Mash 2 notes are well-tolerated doses, but based on preliminary results, which do not diminish the possibility of medical risks. (p. 166)
Mash discloses the use of ibogaine in humans for treating chemical dependency.  ([0002-0016]).  But notes its short duration not observed beyond 24 hours ([0017]), in view of which it relates to noribogaine compounds for treating opioid dependency. (claims).  It discloses for the noribogaine compounds daily administration ([0039] of doses from about about 0.01 mg to about 100 mg per kg of body weight ([0040]) to include orally ([0042]).
If one is to combine the teachings of Mash 2 and Mash, and explorate for instance data for the 10 h bioavailability point, the Mash dose ranges for the noribogaine compounds would necessitate approximately 10 times higher ibogaine doses on optimization, i.e. about 0.1 mg to about 1000 mg/kg.  On the high end, the skilled artisan would be motivated to not go, however, about the 10 mg/kg safety dose of Mash 2.  Thus, this discloses an overlapping dose range with Applicant’s claims, and clearly demonstrates rationale to optimize the dose of ibogaine.  Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
The art discloses cumulative art with studies in other species as well, which establish the therapeutically effective doses of ibogaine.  
Lotsof discloses treating alcohol dependency and abuse comprises internally administering a dosage of 4-25 mg/kg of ibogaine in rats.  (Abstract, col. 3, ll. 30-33).  Using the teachings of Reagan-Shaw, the rat doses of 4-25 mg/kg of ibogaine translate to human doses of 0.65-4.05 mg/kg (see p. 660, Fig. 1 and Table 1 for formula for dose translation), which encompasses Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg.
Cao and Lotsof do not specifically provide data in human patients, and do not specifically teach prolongation of QT interval.
Ward provides the following disclosure:

    PNG
    media_image4.png
    329
    407
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    493
    408
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    363
    412
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    401
    410
    media_image7.png
    Greyscale

(p. 1001-1002).
Ward further discloses the following relevant information relating to QT interval prolongation on ibogaine administration on pages 1002-1003.

    PNG
    media_image8.png
    92
    411
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    402
    413
    media_image9.png
    Greyscale

(p. 1002-1003).
However, Ward discloses that only doses of up to 200-300 mg (which for an average man of 75 kg equal 2.67 mg/kg- 4 mg/kg) result in no side effect.  Applicant has amended during prosecution the claims to recite administering ibogaine in an amount of about 1 mg/kg to about 2 mg/kg.  So, the above disclosure suggests to not go above doses greater 2.67 mg/kg- 4 mg/kg in order to have no side effects, and of itself encompasses Applicant’s lower doses.  Thus, overlapping lower doses in the range of about 1 mg/kg to about 2 mg/kg administered in the same patient population, they will necessarily result in the same QT intervals, as per Applicant's claims.
Ward does not disclose the specific QT interval of Applicant’s claims.  However, as prolongation of QT interval is a very well-known and most feared complication of therapy with ibogaine, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to determine the QT interval value, which presents a normal versus harmful to life value, to specifically adjust the dose of ibogaine so as to avoid it altogether, and to prescreen the subject for prolongation of QT interval motivated by the desire to avoid such prolongation and potential consequences of it, such as sudden death, unresponsiveness to standard intervention of rapid electrolyte correction and prolonged hospitalization.
Accordingly, it would have been further obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao, Mash 2, Mash, Lotsof, Ward and Reagan-Shaw, in order to practice Applicant’s claimed invention with a reasonable expectation of success motivated by the desire to inhibit the development of tolerance of the antinociceptive action of certain opioids, such as morphine while providing a safe dose of life threatening QT interval prolongation.  The skilled artisan would have been further motivated to do so, because doses of ibogaine of Applicant’s claimed dose range of about 1 mg/kg to about 2 mg/kg are both disclosed to be below the doses, which cause prolongation of QT interval, per Ward, as well as be therapeutically effective in treating alcohol abuse and dependecy, per Lotsof, as further evidenced by Reagan-Shaw.  Moreover, given differences in species data from mice to rats, the skilled artisan would have been specifically motivated to optimize these dose ranges for a human.  In fact, Mash 2 and Mash specifically provide that the art discloses determining the bioavailability of both ibogaine and its principal metabolite noribogaine, which is the necessary step for ascertaining therapeutic doses for each indication.  Importantly, where the with respect to optimal dosing regimens, as in Applicant’s claim 1, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response.  As shown by the art applied above, guidance as both doses- therapeutically effective on the lower end, and QT-interval prolonging on the higher end, was available, based on which arriving at a specific dosing regimen would have been fully optimizable with a reasonable expectation of success.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627